Citation Nr: 1719956	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  10-49 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hypertension. 

2.  Entitlement to an initial compensable rating prior to September 23, 2015, and in excess of 20 percent thereafter, for hepatitis B. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel




INTRODUCTION

The Veteran had active duty service from March 1970 to February 1972. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  That decision effectuated the Board's July 2008 decision to grant service connection for hypertension and hepatitis B, and assigned noncompensable ratings for each service-connected disability effective March 29, 2002. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a substantive appeal submitted in December 2010, the Veteran indicated that he was requesting a hearing before the Board at the Montgomery RO on both increased rating issues.  Thereafter, in an August 2016 notification, the Veteran was informed that he was scheduled for a Travel Board hearing before a Veterans Law Judge of the Board at the Montgomery RO.  The hearing date was set for October 21, 2016.  In a subsequent correspondence, dated September 13, 2016 and received by the Board September 23, 2016, the Veteran requested that his Travel Board hearing be rescheduled as he was planning on attending a family vacation at the same time as the scheduled hearing.  Nevertheless, the hearing was not rescheduled, and the Veteran did not appear for the October 21, 2016 hearing, scheduled before the undersigned. 

It is clear under these circumstances the Veteran submitted a valid request to have his Travel Board hearing rescheduled.  The Veteran's original request for a hearing must be fulfilled.  Therefore, the claim must be remanded so that the Veteran can be rescheduled for a hearing at his local RO. 


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before the Board at his local RO, according to the date of the original request for such a hearing.  The RO must notify the Veteran and his representative of the date and time of the scheduled hearing in accordance with 38 C.F.R. § 20.704(b) (2015), making sure to send notification of the scheduled hearing date to the address that is currently on file.  After the hearing has been held, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

